IN THE
TENTH COURT OF APPEALS










 

No. 10-10-00149-CR
 
Alonzo Dee Freeman,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the 413th District
Court
Johnson County, Texas
Trial Court No. F40226
 

MEMORANDUM  Opinion

 




Alonzo Dee Freeman seeks to appeal the
trial court’s “failure to grant Petitioner’s Post-Conviction Motion of
Discovery; under Art. 11.07, § 3 (V.A.T.C.C.P.).”  The Clerk of this Court
notified the parties that the appeal appears subject to dismissal because: (1)
this Court does not have appellate jurisdiction in criminal law matters unless
expressly provided by law; and (2) no constitutional or statutory provision
appears to authorize such an appeal.  See Kelly v. State, 151 S.W.3d
683, 686-87 (Tex. App.—Waco 2004, no pet.); Everett v. State, 82 S.W.3d
735, 735 (Tex. App.—Waco 2002, pet. ref’d).  The Clerk’s notice informed the
parties that the appeal may be dismissed if a response showing grounds for
continuing the appeal was not filed within ten days.  See Tex. R. App. P. 44.3.  No response has
been received.  Accordingly, the appeal is dismissed.
 
FELIPE REYNA
Justice
Before Chief
Justice Gray,
Justice
Reyna, and
Justice
Davis
Appeal
dismissed
Opinion
delivered and filed June 2, 2010
Do not publish
[CR25]